ORDER
PER CURIAM.
Maurice Harris (“Movant”) appeals from the judgment of the motion court denying his Rule 24.035 motion for post-conviction relief -without an evidentiary hearing. Movant argues the motion court clearly erred in denying his Rule 24.035 motion for post-conviction relief because his plea counsel was ineffective for promising him that if he pleaded guilty, he would be required to serve no more than three years on his total sentence of fifteen years.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s findings of fact and conclusions of law are not clearly erroneous. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).